Citation Nr: 1760067	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  11-07 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial compensable evaluation for service-connected allergies.

2. Entitlement to an initial evaluation in excess of 10 percent for service-connected right knee patellofemoral syndrome.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION
The Veteran served on active duty in the United States Navy from August 1980 to August 2000.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This claim was remanded for further development by the Board in September 2014 and November 2016. That development has been completed and the case has since been returned to the Board for appellate review.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A. Allergies

In the November 2016 Board remand directives, the AOJ was directed to obtain an addendum VA medical opinion as to the severity of the Veteran's service-connected allergies in the event that the Veteran provided the Board with additional medical records.  Since the November 2016 Board remand, the Veteran furnished medical records with regard to his service-connected allergies that had not been part of the claims file prior to the November 2016 Board remand.  However, in a May 2017 Supplemental Statement of the Case (SSOC), the AOJ indicated that it had, in fact, received private medical records with regard to the Veteran's service-connected allergies, but that it had not obtained an addendum opinion.  Accordingly, the Board finds the claim must again be remanded for additional development.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


B. Right Knee Patellofemoral Syndrome

The Veteran contends that he is entitled to an initial evaluation in excess of 10 percent for his service-connected right knee patellofemoral syndrome.   In January 2017, VA scheduled the Veteran for an examination with regard to his right knee patellofemoral syndrome.  The Veteran did not attend the examination.  In his October 2017 Informal Hearing Presentation, the Veteran's representative contended that VA make an additional attempt to contact the Veteran with regard to scheduling an examination for his service-connected right knee patellofemoral syndrome.  To that end, the Board acknowledges that there is no indication of record that the Veteran received notification of his scheduled VA examination.  As such, the Board finds that a new examination is warranted to determine the severity of the Veteran's service-connected right knee patellofemoral syndrome.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to an appropriate VA examiner in order to obtain an opinion as to the current severity and manifestations of the Veteran's service-connected allergies.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination.  If a new examination is deemed necessary to respond to this request, one should be scheduled. 

The examiner is advised that the Veteran is competent to report limitations during flare-ups.

The examiner should also provide an opinion concerning the impact of the Veteran's allergies on his occupational functioning.  The examiner should describe the types of limitations the Veteran experiences as a result of his allergies.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

2. Schedule the Veteran for a VA examination to assess the severity of his service-connected right knee patellofemoral syndrome.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file and a copy of this REMAND must be made available to the examiner for review in conjunction with the examination. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions. 

The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  Any additional limitations due to pain or other factors should be set forth.  The opposite joint (left knee) should also be tested if that joint has no demonstrated abnormalities.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.  The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance. 

The examiner should also estimate any additional loss of function during periods of flare-up, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.

The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner should also provide an opinion concerning the impact of the Veteran's right knee disability on his occupational functioning.  The examiner should describe the types of limitations the Veteran experiences as a result of his right knee disability.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3. In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address and to his representative, if applicable.  It should also be indicated whether any notice sent was returned as undeliverable.  

4. After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







